COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-10-014-CR


ANGEL RENEE NORRIS                                                      APPELLANT

                                            V.

THE STATE OF TEXAS                                                            STATE

                                        ------------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      On January 6, 2010, Appellant Angel Renee Norris was convicted of assault

causing bodily injury to a public servant in retaliation for an official duty and was

sentenced to fifty-four months’ confinement. Norris timely filed a notice of appeal on

January 6, 2010, but thereafter, on February 5, 2010, filed a motion for new trial. On

March 17, 2010, the trial court granted the motion for new trial as to punishment.

Given the trial court’s March 17, 2010 order, it appeared to this court that there was


      1
           See Tex. R. App. P. 47.4.
no final judgment from which Norris could appeal.         W e therefore sent a letter

requesting that Norris respond and state why her appeal should not be dismissed

because her notice of appeal was prematurely filed. Norris filed a response in which

she agrees that her notice of appeal was prematurely filed and that her appeal

should be dismissed without prejudice.

      W hen the trial court grants a motion for new trial as to punishment only, the

case is restored to the position that it was in after the defendant was found guilty.

Tex. R. App. P. 21.9(c). By virtue of the March 17, 2010 order, Norris has been

returned to the position in which she stood immediately following the finding of guilty,

and the trial on punishment will proceed as if the original punishment hearing had

never occurred. See id. Accordingly, we hold that there is no final, appealable

judgment, and we order the appeal dismissed without prejudice. See Workman v.

State, 170 Tex. Crim. 621, 622, 343 S.W .2d 446, 447 (1961).



                                                      SUE W ALKER
                                                      JUSTICE

PANEL: W ALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 6, 2010




                                           2